Exhibit 10.4

TRI POINTE HOMES, INC.

2013 LONG-TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

TRI Pointe Homes, Inc., a Delaware corporation (the “Company”), hereby grants to
[            ] (the “Holder”) as of [                    , 20    ] (the “Grant
Date”), pursuant to the terms and conditions of the TRI Pointe Homes, Inc. 2013
Long-Term Incentive Plan, as amended (the “Plan”), a performance-based
restricted stock unit award (the “Award”) with respect to [            ] shares
of the Company’s Common Stock, par value $0.01 per share (“Common Stock” and the
units of Common Stock subject to the Award, the “Award Units”), upon and subject
to the restrictions, terms and conditions set forth in the Plan and this
agreement (the “Agreement”). Capitalized terms used in this Agreement and not
defined herein or set forth in Attachment A have the respective meanings given
to them in the Plan.

1. Award Subject to Acceptance of Agreement. Award Subject to Acceptance of
Agreement. The Award shall be null and void unless the Holder accepts this
Agreement by executing it in the space provided below and returning such
original execution copy to the Company, or by approving this Agreement by
electronic means in a manner that has been approved by the Company.

2. Rights as a Stockholder. Each Award Unit shall represent the Holder’s right
to receive one share of the Company’s Common Stock if and to the extent that
such Award Units become vested pursuant to the terms and conditions of this
Agreement and the Plan. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions and payment terms set forth herein as the shares to which
they relate.

3. Performance Period and Vesting.

3.1 Performance-Based Vesting Conditions. The Award granted pursuant to this
Agreement shall constitute a Performance Award (as defined in the Plan). The
Award Units will vest in whole or in part (as set forth in subparagraphs (i),
(ii) and/or (iii) below) if, on any date during the [            ] year period
commencing on [                    ] and ending on [                    ] (the
“Expiration Date”) (such period, the “Performance Period”), the Company’s
Average Share Price exceeds the following:



--------------------------------------------------------------------------------

(i) If the Company’s Average Share Price exceeds [            ] Dollars
($            ) on any date during the Performance Period, the Holder will
immediately become vested in twenty-five percent (25%) of the Award Units on
such date;

(ii) If the Company’s Average Share Price exceeds [            ] Dollars
($            ) on any date during the Performance Period, the Holder will
immediately become vested in a total of fifty percent (50%) of the Award Units
on such date (the number of Award Units that are vested immediately upon such
vesting shall be equal to 50% of the total Award Units set forth in the Preamble
to this Agreement, including any Award Units that previously vested pursuant to
the preceding subparagraph (i)); and

(iii) If the Company’s Average Share Price exceeds [            ] Dollars
($            ) on any date during Performance Period, the Holder will
immediately become vested in one hundred percent (100%) of the Award Units on
such date (the number of Award Units that are vested immediately upon such
vesting shall be equal to 100% of the total Award Units set forth in the
Preamble to this Agreement, including any Award Units that previously vested
pursuant to the preceding subparagraphs (i) and (ii)).

To the extent that, as of the close of business on the Expiration Date, all or
any portion of the Award Units remain unvested pursuant to the vesting
provisions set forth above, such unvested Award Units shall be forfeited by the
Holder for no consideration and cancelled as of the Expiration Date.

3.2 Change in Control and Acceleration. In the event a Change in Control occurs
after the first day of the Performance Period but prior to the end of the
Performance Period, the following provisions shall apply:

3.2.1 If (a) the Holder remains continuously by the Company through the date of
the closing of the Change in Control transaction and (b) the Award is not
assumed in full by the acquiring or successor company or its affiliate upon the
closing of the Change in Control or otherwise expressly continued in full force
and effect pursuant to the terms of the Change in Control transaction, all of
the Award Units shall vest as of the date of the closing of the Change in
Control.

3.2.2 If (a) the Holder remains continuously employed by the Company through the
date of the closing of the Change in Control transaction and (b) the Award is
assumed in full by the acquiring or successor company or its affiliate upon the
closing of the Change in Control, or is otherwise expressly continued in full
force and effect pursuant to the terms of the Change in Control transaction, all
of the Award Units may become vested in accordance with the provisions of the
last sentence of this Section 3.2.2. If (i) the Holder remains continuously
employed by the Company or its successor-in-interest or an affiliate thereof
through the Expiration Date, all of the Award Units shall become fully vested
effective as of the Expiration Date or (ii) if the Holder suffers a Qualifying
Termination before the Expiration Date, all of the Award Units shall become
vested upon the effective date of such Qualifying Termination.

 

-2-



--------------------------------------------------------------------------------

3.2.3 If the Award Units do not vest in the event of a Change in Control
pursuant to Sections 3.2.1 or 3.2.2, all of the Award Units shall be cancelled
and forfeited by the Holder for no consideration upon the Holder’s termination
of employment by the Company or its successor-in-interest.

3.3 Termination of Employment; Death or Disability; Failure to Satisfy
Performance Measures.

3.3.1 Except to the extent the Award Units become vested pursuant to Sections
3.1, 3.2 or 3.3.2, if the Holder’s employment terminates on or before the
Expiration Date for any reason, then the entire Award shall be immediately
forfeited by the Holder for no consideration and cancelled, effective as of the
date of the Holder’s termination of employment.

3.3.2 If (a) the Holder dies or becomes Disabled after the first day of the
Performance Period but before the last day of the Performance Period and (b) if,
on any date during the Performance Period, the Company’s Average Share Price
exceeds one or more of the prices set forth in subparagraphs (i), (ii) and/or
(iii) of Section 3.1, then the percentage(s) of the Award Units set forth in
said subparagraphs (i), (ii) and/or (iii), as applicable shall become vested on
the date(s) set forth in said subparagraphs (i), (ii) and/or (iii), as
applicable. If the Holder dies or becomes Disabled after the first day of the
Performance Period but before the last day of the Performance Period, any Award
Units that have not become vested pursuant to the vesting provisions of
Section 3.1 and the foregoing provisions of this Section 3.3.2 shall be
cancelled and forfeited for no consideration, effective as of the Expiration
Date.

4. Delivery of Certificates. Subject to Section 6, as soon as practicable after
the vesting of Award Units, in whole or in part, but in no event later than
March 15 of the calendar year immediately following the year in which Award
Units become vested, the Company shall (i) deliver or cause to be delivered one
or more certificates issued in the Holder’s name (or such other name as is
acceptable to the Company and designated in writing by the Holder), or
(ii) issue in book entry form registered in the name of the Holder (or such
other name as is acceptable to the Company and designated in writing by the
Holder) a written or electronic notice or statement representing the number of
vested shares represented by such vested Award Units. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 6. Prior to the issuance to
the Holder of the shares of Common Stock subject to the Award, the Holder shall
have no direct or secured claim in any specific assets of the Company or in such
shares of Common Stock, and will have the status of a general unsecured creditor
of the Company.

5. Transfer Restrictions and Investment Representation.

5.1 Nontransferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
a trust or entity established by the Holder for estate planning purposes, a
charitable organization designated by the Holder or pursuant to a qualified
domestic relations order, in each case, without consideration. Except to the
extent permitted by the foregoing sentence, the Award and the Award Units may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by

 

-3-



--------------------------------------------------------------------------------

operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Award or the Award Units in violation of
this Agreement or the Plan, the Award and the Award Units and all rights
hereunder shall immediately become null and void.

5.2 Investment Representation. The Holder hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award Units will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.

5.3 Additional Restrictions. If the Holder is, or becomes, a person subject to
any policy of the Company providing for recoupment of performance based
compensation in the event of a restatement of the Company’s financial results,
then Holder agrees the Award and the Award Units (and any shares of Common Stock
issued with respect thereto) will be subject to such recoupment policy. The
Company may impose, and Holder agrees to be bound by, such restrictions,
conditions or limitations as the Company determines appropriate as to the timing
and manner of any resales or other transfers of any Award Units (and any shares
of Common Stock issued with respect thereto) as to which transferability
restrictions have lapsed as provided under this Agreement, including without
limitation (a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company’s
securities, (c) stock ownership or holding requirements and (d) the required use
of a specified brokerage firm for such resales or other transfers.

6. Additional Terms and Conditions of Award.

6.1 Withholding Taxes. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock upon the vesting of the Award
Units, payment by the Holder of such Award of any federal, state, local or other
taxes which may be required to be withheld or paid in connection with such Award
(the “Required Tax Payments”). The Holder may satisfy his or her obligation to
advance the Required Tax Payments by any of the following means: (1) a cash
payment to the Company, (2) delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the Required Tax Payments, (3) authorizing the Company to
withhold whole

 

-4-



--------------------------------------------------------------------------------

shares of Common Stock which would otherwise be delivered or an amount of cash
which would otherwise be payable to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments or
(4) any combination of (1), (2) and (3). Shares of Common Stock to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Holder.

6.2 Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of this Award, including the number and class of securities subject hereto,
shall be appropriately adjusted by the Committee. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.

6.3 Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.4 Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.

6.5 Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

6.6 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

 

-5-



--------------------------------------------------------------------------------

6.7 Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to TRI Pointe Homes, Inc., Attn:
Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine, California
92612, and if to the Holder, to the last known mailing address of the Holder
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

6.8 Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.9 Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including without limitation, Section 4.2 relating to terms of
Performance Award and Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. To the extent of any inconsistency between
the terms of the Plan and the terms of this Agreement, the terms of the Plan
shall control. The Holder hereby acknowledges receipt of a copy of the Plan.

6.10 Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Holder with respect to the
subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.

6.11 Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

6.12 Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

-6-



--------------------------------------------------------------------------------

6.13 Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

6.14 Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, the Holder agrees that the Holder
(or the Holder’s estate or permitted beneficiary(ies)) will be solely
responsible for the satisfaction of all taxes, interest and penalties that may
be imposed on the Holder or for the Holder’s account in connection with this
Award (including, without limitation, any taxes, interest and penalties under
Section 409A), and neither the Company nor its Affiliates will have any
obligation to reimburse, indemnify or otherwise hold the Holder (or the Holder’s
estate or permitted beneficiary(ies)) harmless from any or all of such taxes,
interest or penalties.

 

TRI POINTE HOMES, INC. By:   Name:   Title:  

Accepted this day of                     , 20    

 

 

 

Employee

 

-7-



--------------------------------------------------------------------------------

Attachment A

DEFINITIONS

For purpose of this Agreement, the following terms shall have the meanings set
forth below:

“Average Share Price” means the average closing price per share of the Company’s
Common Stock as reported by the New York Stock Exchange (or, if the Common Stock
is not listed on the New York Stock Exchange, the principal national stock
exchange or other trading market on which the Common Stock is traded) for each
of the trading days in the sixty (60) calendar day period ending on and
including any relevant date.

“Disabled” means (a) “disabled,” “disability” or any substantially similar term
as defined in the Holder’s employment agreement, if applicable, or (b) if the
Holder is not a party to an employment agreement or if his or her employment
agreement does not have such a definition, the following: means that the Holder
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or has lasted or can be expected to last for a continuous period
of one hundred eighty (180) days or more. Whether the Holder has become Disabled
and the date on which the Holder became Disabled shall be determined by the
Committee.

“Misconduct” means (a) “Cause” as defined in the Holder’s employment agreement,
if applicable, or (b) if the Holder is not a party to an employment agreement or
if his or her employment agreement does not have a definition of “cause”, the
following: (i) the Holder’s breach of any agreement with the Company (or its
successor-in-interest), (ii) the Holder’s failure or refusal to satisfactorily
perform the duties reasonably required of him or her as an employee to the
Company (or its successor-in-interest), (iii) the Holder’s commission of any act
of fraud, embezzlement, dishonesty or insubordination, (iv) the Holder’s
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Company (or its successor-in-interest), (v) the Holder’s
breach of a policy of the Company (or its successor-in-interest) or the rules of
any governmental or regulatory body applicable to the Company (or its
successor-in-interest) or (vi) any other misconduct by such person which has, or
could have, an adverse impact on the business, reputation or affairs of the
Company (or its successor-in-interest).

“Qualifying Termination” means any termination of the service of the Holder that
occurs within three (3) months prior to or within twenty-four (24) months
following a Change in Control, by reason of: (a) the Holder’s dismissal or
discharge by the Company (or its successor-in-interest) for reasons other than
Misconduct, or (b) the Holder’s voluntary resignation (i) for “Good Reason” as
defined in such Holder’s employment agreement, if applicable, or (ii) if the
Holder is not a party to an employment agreement or if his or her employment
agreement does not have a definition of “Good Reason”, for any of the following
reasons: (A) a material adverse change in the Holder’s position with the Company
(or its successor-in-interest) that materially reduces his or her level of
responsibility; (B) a material adverse reduction in the Holder’s level of base
salary by more than 15 percent, except a reduction that is applied in
a consistent manner to substantially all of the Company’s (or its
successor-in-interest’s) other employees; or (C) a relocation of the Holder’s
place of employment by more than 50 miles without the Holder’s consent;
provided, however, that in the event of the existence of the grounds set forth
in (b) above, the



--------------------------------------------------------------------------------

grounds shall constitute a Qualifying Termination only if the Holder provides
written notice to the Company (or its successor-in-interest) of the facts that
constitute the grounds within 90 days following the initial existence of the
grounds, and the Company (or its successor-in-interest) thereafter fails to cure
such grounds within thirty (30) business days following its receipt of such
notice (or, in the event that such grounds cannot be corrected within such
30-day period, the Company (or its successor-in-interest) has not taken all
reasonable steps within such 30-day period to correct such grounds as promptly
as practicable thereafter).

 

-2-